ON REHEARING
PER CURIAM.
In an opinion filed on June 24, 1981, we held that because of the amount of evidence supporting appellant’s conviction, any error committed by the trial court in failing to instruct the jury on penalties was harmless. Subsequently, the Florida Supreme Court has ruled that the harmless error rule cannot be applied in such a manner to the error involved herein. See Murray v. State, 403 So.2d 417 (Fla.1981) and Tascano v. State, 393 So.2d 540 (Fla.1981).
Accordingly, our opinion of June 24,1981, is hereby withdrawn, the judgment of conviction is hereby reversed and this cause is remanded for a new trial in accordance with the Supreme Court’s decision in Tasca-no, supra.
ANSTEAD, HERSEY, and GLICK-STEIN, JJ., concur.